DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that applying a force to the top surface in the widened ridge portion or (ii) pinching a portion of the top surface in the widened ridge portion and a portion of the outward-facing wall in the widened ridge portion to further enlarge the opening.  For example, the closest reference found, Rogers, teaches a plastic lid with a portion of the lid can be torn out and liquid poured through the hole but does not teach applying a force to the top surface in the widened ridge portion or (ii) pinching a portion of the top surface in the widened ridge portion and a portion of the outward-facing wall in the widened ridge portion to further enlarge the opening.
None of the prior art of record is seen to disclose or suggest the limitation of claim 11 that applying a force to the top surface in the widened ridge portion or (ii) pinching a portion of the top surface in the widened ridge portion and a portion of the outward-facing wall in the widened ridge portion to further enlarge the opening.  For example, the closest reference found, Rogers, teaches a plastic lid with a portion of the lid can be torn out and liquid poured through the hole but does not teach applying a force to the top surface in the widened ridge portion or (ii) pinching a portion of the top 
None of the prior art of record is seen to disclose or suggest the limitation of claim 21 that applying a force on the inward-facing wall in the widened ridge portion, or (iii) applying a force to the top surface in the widened ridge portion to thereby permanently enlarge the opening without a tear being created on the lid.  For example, the closest reference found, Rogers, teaches a plastic lid with a portion of the lid can be torn out and liquid poured through the hole but does not teach applying a force on the inward-facing wall in the widened ridge portion, or (iii) applying a force to the top surface in the widened ridge portion to thereby permanently enlarge the opening without a tear being created on the lid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733